    Case: 5:18-cv-01439-SL Doc #: 24 Filed: 07/21/21 1 of 2. PageID #: 528




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


JAMALL L. VAUGHN,                                   )          CASE NO. 5:18-cv-1439
                                                    )
                                                    )
                        PETITIONER,                 )          JUDGE SARA LIOI
                                                    )
vs.                                                 )
                                                    )          MEMORANDUM OPINION
WARDEN ED SHELDON,                                  )
                                                    )
                                                    )
                       RESPONDENT.                  )

        Petitioner Jamall Vaughn (“petitioner” or “Vaughn”) filed the instant action seeking

habeas corpus relief pursuant to 28 U.S.C. § 2254 (“petition”). (Doc. No. 1.) Before the

Court is the report and recommendation of the magistrate judge recommending that the

petition be dismissed, as well as Vaughn’s request for a new trial, transfer back to juvenile

court, and an evidentiary hearing. (Doc. No. 23 at 12.1)

        Under the relevant statute:

                [. . .] Within fourteen days after being served with a copy,
                any party may serve and file written objections to such
                proposed findings and recommendations as provided by rules
                of court. A judge of the court shall make a de novo
                determination of those portions of the report or specified
                proposed findings or recommendations to which objection is
                made.

28 U.S.C. ' 636(b)(1)(C).

        A copy of the R&R was mailed to Vaughn at his address of record on July 2, 2021,

and the mailing has not been returned to the Court as undeliverable. More than fourteen


1
  Page number references are to the page numbers assigned to each individual document by the Court’s
electronic filing system.
  Case: 5:18-cv-01439-SL Doc #: 24 Filed: 07/21/21 2 of 2. PageID #: 529




days have elapsed, and petitioner has neither filed a response to the R&R nor sought an

extension of time to do so. The failure to file written objections to a magistrate judge’s

report and recommendation constitutes a waiver of a de novo determination by the district

court of any issue covered in the report. Thomas v. Arn, 728 F.2d 813 (6th Cir. 1984), aff’d,

474 U.S. 140 (1985); see United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       The Court has reviewed the magistrate judge=s report and recommendation and

adopts the same. Accordingly, the petition DISMISSED and petitioner’s requests for a new

trial, transfer back to juvenile court, and an evidentiary hearing are also dismissed.

       The Court CERTIFIES that an appeal from this decision could not be taken in good

faith, and that there is no basis upon which to issue a certificate of appealability. 28 U.S.C.

§ 2253; Fed. R. App. P. 22(b). This case is closed.

       IT IS SO ORDERED.



Dated: July 21, 2021
                                                HONORABLE SARA LIOI
                                                UNITED STATES DISTRICT JUDGE




                                               2
